SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2011 AVIVA PLC (Translation of registrant's name into English) ST HELEN’S, 1 UNDERSHAFT LONDON EC3P 3DQ (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosures: Additional Listing 28 March 2011 AVIVA PLC - APPLICATION TO LIST SHARES Application has been made to the UK Listing Authority and the London Stock Exchange for the blocklisting of 1,000,000 ordinary shares of 25 pence each to be admitted to the Official List. These shares will rank pari passu with the existing ordinary shares. These ordinary shares are to be issued for the future release of awards under the following employee share option schemes: Scheme Name Options for listing Aviva Long Term Incentive Plan 2005 Aviva Annual Bonus Plan 2005 - ends - Contact:- Russell Tullo - Deputy Group Company Secretary Telephone: SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date 28 March, 2011 AVIVA PLC By: /s/ K.A. Cooper K.A. Cooper Group Company Secretary
